      Case 1:18-cr-00258-BLW Document 1095 Filed 08/02/21 Page 1 of 10




PAUL E. RIGGINS, I.S.B. #5303
RIGGINS LAW, P.A.
380 S. 4th Street, Ste. 104
Boise, Idaho 83702
Phone: (208) 344-4152
Email: rigginslaw@gmail.com

ANDREW S. MASSER, ISB #9544
BALDAUF MASSER, LLP
2399 Orchard Street, Ste. 204
Boise, Idaho 83705
Phone: 208-841-6131
Email: andrew@baldaufmasser.com

Attorneys For Defendant PIOTR BABICHENKO


               IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,           )
                                    )   Case No. CR18-258-BLW
            Plaintiff,              )
                                    )
vs.                                 )
                                    )
PAVEL BABICHENKO,                   )
GENNADY BABITCHENKO,                )
PIOTR BABICHENKO,                   )
TIMOFEY BABICHENKO,                 )
KRISTINA BABICHENKO,                )   DEFENDANT PIOTR
NATALYA BABICHENKO,                 )   BABICHENKO’S MOTION TO
DAVID BIBIKOV,                      )   DISMISS FOR LACK OF
ANNA IYERUSALIMETS,                 )   STANDING
MIKHAIL IYERUSALIMETS,              )
ARTUR PUPKO,                        )
                                    )
            Defendants.             )
___________________________________ )




DEFENDANT PIOTR BABICHENKO’S MOTION TO DISMISS FOR LACK OF               1
STANDING
        Case 1:18-cr-00258-BLW Document 1095 Filed 08/02/21 Page 2 of 10




        COMES NOW, Defendant Piotr Babichenko, by and through his attorneys of a

record, Paul E. Riggins and Andrew S. Masser, and hereby moves to dismiss Counts

10, 19 and 27 because the Government lacks Article III standing.

   I.      Legal Standard

        Article III, section 2 of the Constitution provides:

              The judicial Power shall extend to all Cases, in Law and Equity,
              arising under this Constitution, the Laws of the United States,
              and Treaties made, or which shall be made, under their
              Authority;--to all Cases affecting Ambassadors, other public
              Ministers and Consuls;--to all Cases of admiralty and maritime
              Jurisdiction;--to Controversies to which the United States shall
              be a Party;--to Controversies between two or more States;--
              between a State and Citizens of another State;--between Citizens
              of different States;--between Citizens of the same State claiming
              Lands under Grants of different States, and between a State, or
              the Citizens thereof, and foreign States, Citizens or Subjects.

        That provision “confines the federal judicial power to the resolution of ‘Cases’

and ‘Controversies.’” Transunion v. Ramirez, 594 U.S. __, ___ (2021) (slip. op. at 7).

A plaintiff in federal court “must have a personal stake in the case—in other words,

standing” for there to be a case or controversy. Id. (internal quotation omitted). A

plaintiff has the burden to demonstrate they have standing. Lujan v. Defenders of

Wildlife, 504 U.S. 555, 561 (1992). To do so, the plaintiff must show:

           (i) That he suffered an injury in fact that is concrete, particularized, and
           actual or imminent; (ii) that the injury was likely caused by the defendant;
           and (iii) that the injury would likely be redressed by judicial relief.

Transunion, 594 U.S. at __ (slip op at 7).

        Article III standing also ensure the appropriate separate of powers. Id. at __

(slip. op. at 8). Federal courts play a limited role in the government; they do not

issue advisory opinions. Instead, “under Article III, a federal court may resolve only


DEFENDANT PIOTR BABICHENKO’S MOTION TO DISMISS FOR LACK OF                                 2
STANDING
       Case 1:18-cr-00258-BLW Document 1095 Filed 08/02/21 Page 3 of 10




a real controversy with real impact on real persons.” Id. at __ (slip. op. at 8)

(internal quotation omitted).

      An injury in fact is concrete as opposed to “abstract” when “the alleged injury

to the plaintiff has a ‘close relationship’ to harm ‘traditionally’ recognized as

providing a basis for a lawsuit in American courts.” Id. at __ (slip. op. at 9) (quoting

Spokeo, Inc. v. Robins, 578 U.S. 330, 341 (2016)). Those harms can be tangible-like a

physical injury or monetary harm. Harms can intangible but still concrete, like

“reputational harms, disclosure of private information, and intrusion upon

seclusion” or harms specified by the Constitution like abridgement of free speech or

free exercise. Transunion, 594 U.S. at __ (slip. op. at 9) (internal quotations

omitted).

      When Congress prohibits certain conduct and grants a plaintiff a cause of

action, a federal court “must afford due respect” to that decision. Id. at 10 (internal

quotation omitted). However, Congress “may not simply enact an injury into

existence, using its lawmaking power to transform something that is not remotely

harmful into something that is.” Id. (internal quotation omitted). That is, “Article

III standing requires a concrete injury even in the context of a statutory violation.”

Spokeo, 578 U.S. at 341.

      Transunion was a civil case and this case is a criminal case. Article III does

not distinguish between civil and criminal cases. Edward A. Hartnett, The Standing

of the United States: How Criminal Prosecutions Show that Standing Doctrine Is

Looking for Answers in All the Wrong Places, 97 Mich. L. Rev. 2239, 2246–49 (1999);

see also, Sierra v. City of Hallandale Beach, Florida, 996 F.3d. 1110, 1125 (11th Cir.


DEFENDANT PIOTR BABICHENKO’S MOTION TO DISMISS FOR LACK OF                                 3
STANDING
       Case 1:18-cr-00258-BLW Document 1095 Filed 08/02/21 Page 4 of 10




2021) (Newsom, J., concurring) (citing Harnett’s article and arguing that Article III

standing should operate the same in civil and criminal cases). The logic of

Transunion requires what the Court had previously suggested: Harm of “an

abstract and indefinite nature[,]” such as the general interest in enforcement of the

law, is insufficient for the Government to establish Article III standing. See

Hartnett, 97 Mich. L. Rev. at 2248 (citing Federal Election Commn. v. Akins, 118 S.

Ct. 1777, 1785 (1998) (internal quotation omitted)). The government in a criminal

case should bear the burden of demonstrating an injury-in-fact to establish standing

to bring a “case” or “controversy” under Article III, just as a plaintiff in a civil case.

See Sierra, 996 F.3d. at 1125 (Newsom, J., concurring).

       To be sure, Professor Hartnett in his article and Judge Newsom in Sierra

argued that Article III standing operates the same in civil and criminal cases as a

critique of the injury-in-fact test. The government has not suffered an injury-in-fact

in many federal criminal cases. For example, the government has suffered no

injury-in-fact as the Court has defined the term when a person possesses or sells

illegal drugs. Hartnett, 97 Mich. L. Rev. at 2247. Instead, because federal courts

assume that the government has Article III standing in every federal criminal case,

the Court must have previously assumed that the government had standing to

bring a suit to remedy a public harm as codified by Congress, instead of an injury-

in-fact to the government. See Transunion, 594 U.S. at __ (slip. op. at 13-14) (“the

choice of how to prioritize and how aggressively to pursue legal actions against

defendants who violate the law falls within the discretion of the Executive Branch”).

If the Court were to apply that rule equally to civil plaintiffs, then civil plaintiffs


DEFENDANT PIOTR BABICHENKO’S MOTION TO DISMISS FOR LACK OF                                   4
STANDING
         Case 1:18-cr-00258-BLW Document 1095 Filed 08/02/21 Page 5 of 10




would have Article III standing when Congress created an obligation for a

defendant (and a cause of action for a plaintiff based on a violation of that

obligation), even when the plaintiff themself had not suffered an injury-in-fact as a

result of the defendant’s violation of that obligation.

         The Court squarely rejected that view of standing in Transunion. That case

involved alleged violations of the Fair Credit Reporting Act. Transunion, 594 U.S.

at __ (slip. op. at 2). In the Act, Congress required credit reporting companies to

comply with certain requirements in the compilation and dissemination of

consumer’s credit information. Congress created a cause of action for consumers to

sue and recover damages for certain violations, including requirements that

mailings to consumers contain particular information and that those agencies take

reasonable steps to ensure the accuracy of the information they compile. Id. at __

(slip. op. at 3). The class plaintiffs in Transunion relied on the Act as the basis for

their cause of action. Many of the plaintiffs did not produce evidence that the

inaccurate information about them had been disseminated or that they were aware

that mailings they received from Transunion lacked information required by the

Act. Id. at __, __ (slip. op. at 19-21, 24). The Court held that those plaintiffs lacked

standing because they had not suffered an injury-in-fact despite that fact that they

plainly had a cause of action for damages under the Act. Id. at __, __ (slip. op. at 24-

27). As argued below, the same is true of the United States in the present case.

   II.     Argument

         The holding in Transunion, when applied to this case, establishes that the

government lacks Article III standing to proceed on Counts 10, 19 and 27 (wire


DEFENDANT PIOTR BABICHENKO’S MOTION TO DISMISS FOR LACK OF                                 5
STANDING
        Case 1:18-cr-00258-BLW Document 1095 Filed 08/02/21 Page 6 of 10




fraud, mail fraud, trafficking in counterfeit goods) against the Defendant because

the United States suffered no injury-in-fact.

        Trial testimony of lead government investigative Agents Denning and

Sheehan forecloses any possibility that the United States was defrauded or received

counterfeit goods when it conducted an online purchase from the Amazon storefront

Rock Petra/ReMobile as alleged in County 10, 19 and 27. Both agents testified that

they targeted specific Amazon storefronts which they believed were associated with

the Defendants.1 The evident purpose of the online purchases was to seek out and

buy items which the government agents contended were misrepresented on Amazon

or eBay.2

        The Government argues that the sale of used or refurbished products when

listed as “new” on online sales platforms meets the requirements of 18 U.S.C. § 1343

(wire fraud), 18 U.S.C. § 1341 (mail fraud), and 18 U.S.C. § 2320(a) and (b)(1)

(trafficking in counterfeit goods). ECF 210, p. 8, 9-10 and 14 (Superseding


1 Both Agents Denning and Sheehan described a consistent process for how they identified which
items to purchase on Amazon or eBay.
         Agent Denning testified that government agents used names identified from the execution of
package warrants to make online purchases directly from businesses believe to be associated with
one or more defendants. Tr. p. 692, ln. 9-11. Agent Denning also testified that a search function on
Amazon’s website was used to search for products being sold from businesses near the ZIP code of
defendants’ warehouse and whose business names had associated CBP seizures. Tr. p. 694, ln. 23-25
and p. 695, ln. 1-5.
         Agent Sheehan offered similar testimony regarding the identification of businesses from
package warrants and the intentional purchase of items listed as “new” condition from said business
on Amazon. Tr. p. 1802, ln. 5-10; p. 1812, ln. 15-25; p. 1816, ln. 22-24. Agent Sheehan alleged on
direct examination that he knew that ReMobile was associated with Peter Babichenko. Tr. p. 1813,
ln. 2-3.

2Agent Denning noted that only one product purchased by the Government online was sold with the
condition “used, like new.” Tr. p. 699, ln. 23-25 and p. 700, ln. 1-4. Additionally, it is obvious that
government agents would not use public resources in a criminal investigation to develop exculpatory
evidence. Furthermore, the Government described these purchases in their trial brief as “undercover
online purchases of suspected counterfeit products…”. ECF. 932, p. 3.



DEFENDANT PIOTR BABICHENKO’S MOTION TO DISMISS FOR LACK OF                                            6
STANDING
        Case 1:18-cr-00258-BLW Document 1095 Filed 08/02/21 Page 7 of 10




Indictment); See also ECF. 932, p. 3 (Government’s Trial Brief). The court’s pre-trial

rulings suggest that such a sale may be sufficient to prove the charged crimes. ECF

940, p. 5.3 But the Government cannot suffer an injury-in-fact because of an

allegedly fraudulent act if the Government set out to purchase an item and got that

for which they were looking. See generally, Cleveland v. United States, 531 U.S. 12,

26 (2000) (quoting McNally v. United States, 483 U.S. 350, 359 n. 8 (1987) for

proposition that 18 U.S.C. § 1341 “had its origin in the desire to protect individual

property rights, and any benefit which the Government derives from the statute

must be limited to the Government's interests as property holder." (emphasis

removed)). Here, the Government had an interest in the money it spent when Agent

Sheehan bought a phone on Amazon, but the Government was not deprived of any

money by a false representation if they received that which they set out to

purchase. The testimony of the lead investigative agents is that this is precisely

what happened. The Defendant continues to dispute the Government’s allegation

that the online sale charged in Counts 10, 19 and 27 constitutes a fraudulent act. If

the item was delivered as described, there is clearly no basis for fraud or trafficking

in counterfeit goods charges. But even if the Government can facially allege a

material misrepresentation in the product listing, Agent Sheehan was not

defrauded when he used a fictious identity to purchase a Samsung cell phone and

battery from ReMobile.




3 Discussing the right to repair, the Court wrote, “To be sure, there is an obvious weakness in
defendants’ theory. They are charged with selling devices as ‘new and genuine.’ By definition, a
‘repaired’ item is not ‘new.’” ECF 940, p. 5.

DEFENDANT PIOTR BABICHENKO’S MOTION TO DISMISS FOR LACK OF                                         7
STANDING
         Case 1:18-cr-00258-BLW Document 1095 Filed 08/02/21 Page 8 of 10




         Agent Sheehan bought a Samsung cell phone listed as “new” on ReMobile’s

Amazon storefront because he thought he would receive a used or refurbished cell

phone. See n. 1 and 2, supra. The Government contends that is what Agent Sheehan

received. ECF 210, p. 8, 9-10 and 14 (Superseding Indictment); See also ECF. 932,

p. 3 (Government’s Trial Brief). This is not fraud because Agent Sheehan was not

defrauded by a material misrepresentation. To be clear, other purchasers on

ReMobile’s Amazon storefront may not have been engaged in a multi-year, well-

resourced investigation of ReMobile and other online storefronts associated with the

defendants—but Agent Sheehan had. Agent Sheehan went online looking to buy a

phone from ReMobile. He did so because he hoped it would allow him to develop

evidence for the present case against the Defendant because he believed the phone

he received as a result would be inconsistent with the description on Amazon. And

the Government contends that’s what he received. See n. 1 and 2, supra. This is not

fraud.

         The Defendant has yet to begin his case-in-chief. While counsel may choose

to rebut the Government’s fraud allegations should the trial proceed to that stage, it

should not be necessary as to Counts 10, 19 and 27. The Government’s own

contention—its own evidence—deny the Government the prerequisite of Article III

standing which it needs in order to state a claim in federal court. Standing requires

an injury-in-fact. Transunion, 594 U.S. at __ (slip op at 11) (citing Lujan, 504 U.S.

at 560-561). In many fraud cases, an injury-in-fact may be shown by demonstrating

that a material misrepresentation resulted in the loss of money, goods or services.

See generally, Cleveland, 531 U.S. at 18-20 (2000).


DEFENDANT PIOTR BABICHENKO’S MOTION TO DISMISS FOR LACK OF                              8
STANDING
          Case 1:18-cr-00258-BLW Document 1095 Filed 08/02/21 Page 9 of 10




           However, the evidence presented by the United States in this case as it

relates to Counts 10, 19 and 27 is not only insufficient to establish an injury-in-fact

but also explicitly incompatible with such a showing. A consumer who receives the

product they expected when they made the purchase has not been defrauded. It is of

no consequence if the consumer is employed by a federal law enforcement agency.

“No concrete harm, no standing.” Transunion, 594 U.S. at __ (slip op at 31).

           As noted above, Transunion is a recent decision of the United States

Supreme Court regarding civil litigation. But the case’s holding as it relates to

Article III standing denies constitutional authority to any federal court to hear

litigation brought by a plaintiff who has not suffered an injury-in-fact. Transunion,

594 U.S. at __ (slip op at 11) (citing Casillas v. Madison Avenue Assocs., Inc., 926 F.

3d 329, 333 (7th Cir. 2019) (Barrett, J.)). Neither the United States Constitution nor

the Transunion decision distinguish Article III standing between plaintiffs in

traditional civil and criminal cases. Nor can one credibly contend that the

application of the principles adopted in Transunion to a criminal case was

unforeseeable. See generally Hartnett, 97 Mich. L. Rev. 2239.4 Standing is

jurisdictional, and the plaintiff bears the burden of demonstrating standing.

Transunion, 594 U.S. at __ (slip op. at 11) (citing Lujan, 504 U.S. at 561). The

holding regarding Article III standing in Transunion is not limited to civil cases and

denies the United States standing to proceed on Counts 10, 19 and 27.

           The Defendant has filed this motion in advance of the close of the

Government’s case-in-chief to expedite litigation of this motion at the close of the


4   Indeed, the cited law review articles represents Prof. Harnett doing just that in 1999.

DEFENDANT PIOTR BABICHENKO’S MOTION TO DISMISS FOR LACK OF                                    9
STANDING
      Case 1:18-cr-00258-BLW Document 1095 Filed 08/02/21 Page 10 of 10




Government’s case and consistent with the orderly administration of justice and

respect for the time of all trial participants. However, this leaves the possibility that

the Government will introduce additional evidence before resting their case which is

germane to the present motion. The Defendant reserves the right to supplement

this pleading with additional relevant facts, law and argument related to evidence

which the Government has yet to present.

   III.     Conclusion

          The Defendant moves to dismiss Counts 10, 19 and 27 for lack of standing.




Dated: August 2, 2021.

                                                Respectfully Submitted,


                                                By /s/ Paul E. Riggins
                                                Paul E. Riggins
                                                Attorney for Defendant
                                                Piotr Babichenko

                                                By /s/ Andrew S. Masser
                                                Andrew S. Masser
                                                Attorney for Defendant
                                                Piotr Babichenko




DEFENDANT PIOTR BABICHENKO’S MOTION TO DISMISS FOR LACK OF                             10
STANDING
